Title: From George Washington to Robert Adam, 28 December 1783
From: Washington, George
To: Adam, Robert,Ryan, Michael


                        
                            Gentlemen
                            Mount Vernon 28th Decr 1783
                        
                        With a pleasing sensibility I received your favor of the 26th, and beg leave to offer you my sincere thanks
                            for the favorable sentiments with which it abounds.
                        I shall always feel pleasure when it may be in my power to render service to Lodge No. 39, and in every act
                            of brotherly kindness to the Members of it; being with great truth Your affecte Brother and Obedt Servant
                        
                            Go: Washington
                        
                    